78 So.3d 130 (2012)
BUFFMAN INC., d/b/a St. Rita's Nursing Facility
v.
LAFAYETTE INSURANCE COMPANY, Martin Insurance Agency, Incorporated, Ben Ralph and Don Lee.
No. 2010-C-1341.
Supreme Court of Louisiana.
January 20, 2012.
Writ granted in part and remanded to the court of appeal for consideration of the defendant's claim of error in the jury's award of penalties in light of our holding in Durio v. Horace Mann Insurance Company, 11-0084 (La.10/25/11), 74 So.3d 1159. In all other respects, the application is denied.